Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Estes 1,566,739.
	In regard to claim 1, Estes teaches a base 1, a center post 5 attached to and extending up from the base; a first spinner 11 rotatably attached to the center post, the first spinner comprising a plurality of fins (fig. 1,2); a second spinner rotatably attached to the center post and disposed below the first spinner (fig. 1), the second spinner comprising a plurality of fins; wherein the plurality of fins on the first spinner are angled such that they spin in the opposite direction of the plurality of fins on the second spinner; wherein the plurality of fins on the first spinner and the plurality of fins on the second spinner are reflective (pg.1 line 57-pg.2 line 48).    
In regard to claim 13, Estes teaches a  base 1 having a center post 5 extending up from the base; a first spinner A rotatably attached to the center post, the first spinner comprising a first set of fins 11 angled such that the first spinner spins in a first direction;  rotatably attached to the center post, the second spinner comprising a second set of reflective fins 11 angled such that the second spinner spins in a second direction opposite the first direction (pg.1 line57-pg.2 line48).  
Li CN 107279125

	Claim 19 is rejected under 35 U.S.C. 102a1 as being anticipated by Li CN 107279125. 
	In regard to claim 19, Li teaches a method of deterring birds using a reflective bird spinner, the method comprising: recharging a battery  32 disposed within a base of the reflective bird spinner by exposing a solar panel  9 electrically connected to the rechargeable battery to a source of ambient light; rotating a plurality of reflective fins 15 about a central post that extends from the base; shining light from a bulb  311 electrically connected to the battery, the light directed toward the plurality of reflective fins creating a dazzling light effect.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang CN 204014877 in view of Estes US 1,566,739.
	In regard to claims 1-6 and 13-18,  Wang teaches a reflective bird deterrent, comprising a base 1; a center post  6 attached to and extending up from the base; a first spinner 5 rotatably attached to the center post, the first spinner comprising a plurality of fins, a solar panel 8 on a top side of the base, the solar panel configured to face a source of light, wherein the source of light is the sun, a rechargeable battery 2 disposed in the base and electrically connected to and recharged by the solar panel, and at least one light 9 within the base, the at least one light being electrically connected to the rechargeable battery.  
Wang lacks the teaching of  a second spinner rotatably attached to the center post and disposed below the first spinner, the second spinner comprising a plurality of fins; wherein the plurality of fins on the first spinner are angled such that they spin in the opposite direction of the plurality of fins on the second spinner; wherein the plurality of fins on the first spinner and the plurality of fins on the second spinner are reflective.  
	Estes teaches a first spinner 11 rotatably attached to the center post, the first spinner comprising a plurality of fins (fig. 1,2); a second spinner rotatably attached to the center post and disposed below the first spinner (fig. 1), the second spinner comprising a plurality of fins; wherein the plurality of fins on the first spinner are angled such that they spin in the opposite direction of the plurality of fins on the second spinner; wherein the plurality of fins on the first spinner and the plurality of fins on the second spinner are reflective.  
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claim 8, Wang provides for an LED optical device electronically connected to the rechargeable battery and one of ordinary skill in the art would recognize the LED strobe lighting 9 including a pair of lights (note: drawing shows several elements at the edge of the device).  

Claims 7-12  are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Estes in view of Yan CN 106106430.
Wang and Estes teaches the invention described above, but lacks the at least one light being configured to reflect an amount of light off of the plurality of fins.  
Yan teaches light sources 4 that are configured to reflect off a plurality of fins 2,3. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include additional light sources aimed upward toward the reflective fins in Wang such as taught by Yan.  One of ordinary skill in the art would have been motivated to include additional light sources aimed upward toward the reflective fins in order to provide reflective dazzling at night time for increased visual effectiveness.

In regard to claim 9,    Wang and Yan both provide for a first of the pair of lights is configured to shine light on and reflect off of the plurality of fins on the first spinner.  
10. 
In regard to claim 10, Yan teaches LED “lights 4 are fixed to the periphery of the top of the box body and are provided with four”.  Therefore, one of ordinary skill would recognize and appreciate Yan providing for  a second of the pair of lights (one for each side of the periphery of the box) which are capable of shining light on and reflecting off of a plurality of fins on a second spinner.  
Additionally, the  applicant is advised that  it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claims 11 and 12, Wang lacks specific details regarding the spinner structure and its engagement with the rod,  however, Estes teaches the first/second spinner comprises a first portion that is attached to and stationary with respect to the center post (pin 16), and a second portion that is rotatably attached to the first portion 16.  
Therefore, it would have been obvious to one of ordinary skill to provide for a stationary portion and rotating portion in order to support the spinner structure on the post of Wang such as taught by Estes. One would have been motivated to provide a stationary portion and rotatable portion in order to securely mount  the spinner on the post while allowing for rotation as known in the art. 
s 1, 11, and 12 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Revors 3,786,583 in view of Estes. 
In regard to claim 1, Revors teaches a center post 14 attached to and extending up; a first spinner 12 rotatably attached to the center post, the first spinner comprising a plurality of fins 30 (fig. 1,2); a second spinner 12’ rotatably attached to the center post and disposed below the first spinner (fig. 1), the second spinner comprising a plurality of fins 31’; wherein the plurality of fins on the first spinner are angled such that they spin in the opposite direction of the plurality of fins on the second spinner; wherein the plurality of fins on the first spinner and the plurality of fins on the second spinner are reflective, but lacks specifics regarding a base. 
Estes teaches a base 1 for mounting a post upright to support a spinner device. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a base in Revor such as taught by Estes. One of ordinary skill in the art would have been motivated to provide base in order to conveniently and securely mount the device to a variety of support surfaces. 
In regard to claims 11 and 12, Revor teaches spinners12,12’ that comprises a first portion 38,38’ that is attached to and stationary with respect to a center post 14, and a second portion 34,34’ that is rotatably attached to the first portion.  

	


20 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tan CN 109662089.
Li teaches shining light from a second bulb electrically connected to the battery but  lacks rotating a second plurality of reflective fins about the central post.
Tan teaches a first and second plurality of reflective fins 3 about the central post
It would have been obvious to one of ordinary skill in the art at the time of filing to include an additional set of fins in Li such as taught by Tan.  One of ordinary skill in the art would have been motivated to add an additional set of  fins in Li in order to increase the dazzling effect of the lighting device.  One of ordinary skill in the art would also recognize that providing additional set of fins would also provide for the light of the second source creating a dazzling light effect upon hitting the second plurality of reflective fins. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JULIE A BANNAN/Primary Examiner, Art Unit 2875